DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 21-52 filed on March 19, 2021 are pending, claims 21-23 and 25-28 are amended, claims 41-52 are new and claims 29-40 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 09, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Response to Arguments
Applicant’s arguments, see pg. 9, filed March 19, 2021, with respect to drawing have been fully considered and are persuasive.  The objection of January 01 2021 has been withdrawn. 
Applicant’s arguments, see pg. , filed March 19, 2021, with respect to claims 21 and 18 have been fully considered and are persuasive.  The objection of January 01 2021 has been withdrawn.
Applicant’s arguments, see pg. , filed March 19, 2021, with respect to claims 21 and 28 have been fully considered and are persuasive.  The 112 (b) rejection of January 01 2021 has been withdrawn.
Applicant’s arguments, see pg. 11-12, filed March 19, 2021,  with respect to claim 21 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, 27-28, 47-49 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0117399 A1, hereinafter "Yang") in view of Tamura et al. (US 2014/0126545 A1, hereinafter "Tamura").
Regarding claim 21, Yang discloses a method comprising: 
sending, by a first network device, a first message to a terminal, wherein the first message comprises first cell indication information and first configuration information, wherein the first cell indication information indicates at least one candidate target cell, and the first configuration information triggers the terminal to perform a conditional handover, in which the terminal determines a to-be-handed-over-to cell, from the at least one candidate target cell, that meets one or more conditions (Yang, Fig. 5 [0039-0040] source eNB (i.e. first network device) sends channel reconfiguration (i.e. first message) message which including timer (i.e. configuration information) and identifying target eNB (i.e. indication information) to UE for handover, UE determines if target cell is better than source cell);
Yang discloses conditional handover in general but does not explicitly disclose 
in response to that the conditional handover is not needed, sending, by the first network
device to the terminal, indication information indicating the terminal to cancel performing
the conditional handover; and in response to that the terminal has accessed a second network device during the conditional handover, receiving, by the first network device from the second network device, a message requesting a sequence number status transfer message of the terminal, and sending, by the first network device, the sequence number status transfer message to the second network device.
	Tamura discloses in response to that the conditional handover is not needed, sending, by the first network device to the terminal, indication information indicating the terminal to cancel performing the conditional handover (Tamura, [0062] Condition is that a time which has elapsed since a conditional handover command was received should reach a "conditional handover cancel time" The terminal halts processing of conditional handover when Condition is satisfied); and in response to that the terminal has accessed a second network device during the conditional handover, receiving, by the first network device from the second network device, a message requesting a sequence number status transfer message of the terminal, and sending, by the first network device, the sequence number status transfer message to the second network device (Tamura, [0099] the network transmission section of source  network device (i.e. first network device) notifies the target network entity (i.e. second network device) of a sequence number for starting transmission of the data addressed to the terminal UE1 and a sequence number for receiving data from the terminal UE1 ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified handover disclosed by Yang and handover disclosed by Tamura with a motivation to make this modification in order to enable performance of handover to an adjacent cell in an appropriate circumstance during movement of a wireless communication terminal (Tamura, [0008]).
Regarding claim 22, Yang discloses before sending, by the first network device, the first message to the terminal, further comprising:
determining, by the first network device, at least one the candidate target cell according to the indication information of the cell (Yang, [0039] the RNC then determines that target node B 502 should be the target cell for the UE during handover The RNC and target node B 502 then perform a radio link setup exchange 514).
	Yang discloses the radio link setup and channel reconfiguration between UE, source node and target node but does not disclose sending, by the first network device, the second message to a second network device, wherein the second message comprises indication information of a second cell belonging to the second network device; and receiving, by the first network device, a response message corresponding to the second message, wherein the response message comprises indication information of a cell corresponding to the second cell, and the terminal is allowed to access the cell.
(Tamura, Fig. 7 source NE sends handover request message to target NE, ); and receiving, by the first network device, a response message corresponding to the second message, wherein the response message comprises indication information of a cell corresponding to the second cell, and the terminal is allowed to access the cell (Tamura, Fig. 7 target NE send handover response message to source NE, The conditional handover command includes a predetermined condition necessary for the terminal UE2).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified handover disclosed by Yang and handover disclosed by Tamura with a motivation to make this modification in order to enable performance of handover to an adjacent cell in an appropriate circumstance during movement of a wireless communication terminal (Tamura, [0008]).
Regarding claim 23, Yang does not explicitly disclose wherein the second message is a handover request message, and the second message further comprises an indication indicating that the second message is for the conditional handover.
Tamura from the same field of endeavor discloses wherein the second message is a handover request message (Tamura, Fig. 7 source NE sends handover request message to target NE), and the second message further comprises an indication indicating that the second message is for a conditional handover (Tamura, Fig. 7 the handover request message (i.e. second message) is a conditional handover).	

Regarding claim 25, Yang does not explicitly wherein the response message and the first message further comprise
Tamura from the same field of endeavor discloses wherein the response message and the first message further comprise configuration information, or information corresponding to a first dedicated random access channel (RACH) preamble (Tamura, [0081] a conditional handover command (i.e. third configuration in first message) includes individual RACH timer for terminal 1).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified handover disclosed by Yang and handover disclosed by Tamura with a motivation to make this modification in order to enable performance of handover to an adjacent cell in an appropriate circumstance during movement of a wireless communication terminal (Tamura, [0008]).
Regarding claim 27, Yang discloses handover but does not explicitly receiving, by the first network device, a first notification message from the terminal, wherein the the to-be-handed-over-to cell belonging to the second network device; and sending, by the first network device according to the first notification message, data of the terminal 
Tamura discloses receiving, by the first network device, a first notification message from the terminal, wherein the first notification message carries indication information of a to-be-handed-over-to cell, the to-be-handed-over-to cell belonging to the second network device (Tamura, Fig. 7 a handover start message to source NE for starting handover to an adjacent cell); and
sending, by the first network device according to the first notification message, data of the terminal the second network device, (Tamura, [0117] The source network entity also notifies the target network entity of a sequence number for starting transmission of the data addressed to the terminal).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified handover disclosed by Yang and handover disclosed by Tamura with a motivation to make this modification in order to enable performance of handover to an adjacent cell in an appropriate circumstance during movement of a wireless communication terminal (Tamura, [0008]).	
	Regarding claim 28, Yang discloses the first configuration information comprises: signal quality threshold information, indication information indicating transmission failure quantity threshold information, or indication information indicating a radio link failure event, wherein the transmission failure quantity threshold information triggers the conditional handover in response to a transmission failure quantity of the terminal reaching a transmission failure quantity threshold, and the radio
link failure event triggers the conditional handover in response to a radio link of the terminal failing (Not given patentable weight due to non-selected option); and 
the signal quality threshold information triggers the conditional handover when:
a difference between signal quality of a serving cell of the terminal and a signal
quality of a cell of the at least one candidate target cell is greater than or equal to a signal quality difference threshold (Yang, [0037] The UE then compares the signal quality of the target cell (as determined by the signal received by the first receiver) to the signal quality of the source cell ( as determined by the signal received by the second receiver)); or the signal quality of the serving cell is less than a first signal quality threshold and the signal quality of the cell of the at least one candidate target cell is greater than or equal to a second signal quality threshold (Not given patentable weight due to non-selected option) (Yang, [0037] The UE then compares the signal quality of the target cell (as determined by the signal received by the first receiver) to the signal quality of the source cell ( as determined by the signal received by the second receiver));




Regarding claim 47, Yang discloses a communication system, comprising a first network device and second network device, wherein the first network device is configured to:
send a first message to a terminal, wherein the first message comprises first cell indication information and first configuration information, wherein the first cell indication information indicates at least one candidate target cell, and the first configuration  information triggers the terminal to perform a conditional handover, in which the terminal determines a tobe-handed-over-to cell, from the at least one candidate target cell, that meets one or more conditions (Yang, Fig. 5 [0039-0040] source eNB (i.e. first network device) sends channel reconfiguration (i.e. first message) message which including timer (i.e. configuration information) and identifying target eNB (i.e. indication information) to UE for handover, UE determines if target cell is better than source cell), Yang discloses conditional handover in general, but does not explicitly disclose in response to that the conditional handover is not needed, send, to the terminal, indication information indicating the terminal to cancel the conditional handover, and
in response to that the terminal has accessed the second network device during the conditional handover, receive, from the second network device, a message requesting a sequence number status transfer message, and send the sequence number status transfer message to the second network device.
 (Tamura, [0062] Condition is that a time which has elapsed since a conditional handover command was received should reach a "conditional handover cancel time" The terminal halts processing of conditional handover when Condition is satisfied), and
in response to that the terminal has accessed the second network device during the conditional handover, receive, from the second network device, a message requesting a sequence number status transfer message, and send the sequence number status transfer message to the second network device (Tamura, [0099] the network transmission section of source  network device (i.e. first network device) notifies the target network entity (i.e. second network device) of a sequence number for starting transmission of the data addressed to the terminal UE1 and a sequence number for receiving data from the terminal UE1 ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified handover disclosed by Yang and handover disclosed by Tamura with a motivation to make this modification in order to enable performance of handover to an adjacent cell in an appropriate circumstance during movement of a wireless communication terminal (Tamura, [0008]).
	Regarding claim 48, Yang discloses conditional handover in general, but does not explicitly disclose wherein the second network device is configured to:

send a response message corresponding to the second message, wherein the response message comprises indication information of a cell corresponding to the second cell, and the terminal is allowed to access the cell; and
wherein the first network device is further configured to determine the at least one candidate target cell according to the indication information of the cell.
Tamura discloses wherein the second network device is configured to:
receive a second message from the first network device, wherein the second message comprises indication information of a second cell belonging to the second network device (Tamura, [0012] a handover request sent to a target NE (i.e. second network device) either a conditional handover command for commanding to start handover to an adjacent cell when a predetermined condition is satisfied or a condition-free handover command); and
send a response message corresponding to the second message, wherein the response message comprises indication information of a cell corresponding to the second cell, and the terminal is allowed to access the cell (Tamura, [0012] handover response message including the conditional handover command generated by the adjacent cell that connect to the wireless communication terminal and own cell); and
wherein the first network device is further configured to determine the at least one candidate target cell according to the indication information of the cell (Tamura, [0045] the source network entity SNE starts transferring the data addressed to the terminal to the target network entity TNE, notifying a sequence number used for starting transmission of the data addressed to the terminal, and notifying a sequence number used for receiving the data from the terminal).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified handover disclosed by Yang and handover disclosed by Tamura with a motivation to make this modification in order to enable performance of handover to an adjacent cell in an appropriate circumstance during movement of a wireless communication terminal (Tamura, [0008]).
Regarding claim 49, Yang does not explicitly disclose wherein the second message is a handover request message, and the second message further comprises an indication indicating that the second message is for the conditional handover, Tamura discloses wherein the second message is a handover request message, and the second message further comprises an indication indicating that the second message is for the conditional handover (Tamura, [0012] handover response message including the conditional handover command generated by the adjacent cell that connect to the wireless communication terminal and own cell).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified handover disclosed by Yang and handover disclosed by Tamura with a motivation to make this modification in order to enable performance of handover to an adjacent cell in an appropriate circumstance during movement of a wireless communication terminal (Tamura, [0008]).
(Tamura, [0081] a conditional handover command (i.e. configuration in first message) includes individual RACH timer for terminal 1).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified handover disclosed by Yang and handover disclosed by Tamura with a motivation to make this modification in order to enable performance of handover to an adjacent cell in an appropriate circumstance during movement of a wireless communication terminal (Tamura, [0008]).	
Claims 24, 26, 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0117399 A1, hereinafter "Yang") in view of Tamura et al. (US 2014/0126545 A1, hereinafter "Tamura") as applied to claims 22-23 above, and further in view of Prakash et al. (US 2010/0254348 A1, hereinafter "Prakash").
Regarding claim 24, Yang in view of Tamura does not explicitly disclose wherein the second message further comprises a context of the terminal.
Prakash from the same field of endeavor discloses wherein the second message further comprises a context of the terminal (Prakash, [0115] UE context information in which the UE context information is included in the handover request messages).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Prakash’s system for handoff request process into Yang’s handoff process as modified by Tamura with a motivation to make this modification in order to increase the robustness of handover is to prepare multiple cells for handover (Prakash, [0006]).
Regarding claim 26, Yang in view of Tamura does not explicitly disclose sending, by the first network device to the second network device, indication information indicating that the second network device is to release a resource allocated according to the second message 
Prakash from the same field of endeavor discloses sending, by the first network device to the second network device, indicating that the second network device is to release a resource allocated according to the second message (Prakash, Fig. 7 [0134] Source AP may then transmit a handover cancel message to the neighbour APs which may then erase the UE context).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Prakash’s system for handoff request process into Yang’s handoff process as modified by Tamura with a motivation to make this modification in order to increase the robustness of handover is to prepare multiple cells for handover (Prakash, [0006]).

Prakash from the same field of endeavor discloses wherein the message A further comprises a context of the terminal (Prakash, [0115] UE context information in which the UE context information is included in the handover request messages).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Prakash’s system for handoff request process into Yang’s handoff process as modified by Tamura with a motivation to make this modification in order to increase the robustness of handover is to prepare multiple cells for handover (Prakash, [0006]).
Regarding claim 52, Yang in view of Tamura does not explicitly disclose in response to that the conditional handover is not needed, the first network device is further configured to send, to the second network device, indication information indicating that the second network device is to release a resource allocated according to the second message.
Prakash from the same field of endeavor discloses in response to that the conditional handover is not needed, the first network device is further configured to send, to the second network device, indication information indicating that the second network device is to release a resource allocated according to the second message (Prakash, Fig. 7 [0134] Source AP may then transmit a handover cancel message to the neighbour APs which may then erase the UE context).
.
Claims 43, and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2014/0126545 A1, hereinafter "Tamura") in view of Prakash et al. (US 2010/0254348 A1, hereinafter "Prakash").
Regarding claim 43, Tamura does not explicitly disclose wherein the message A further comprises a context of the terminal.
Prakash from the same field of endeavor discloses wherein the message A further comprises a context of the terminal (Prakash, [0115] UE context information in which the UE context information is included in the handover request messages).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified handoff request process disclosed by Tamura and handoff request process disclosed by Prakash with a motivation to make this modification in order to increase the robustness of handover is to prepare multiple cells for handover (Prakash, [0006]).
Regarding claim 45, Tamura does not explicitly disclose receiving, by the second network device from the first network device, indication information indicating that the second network device is to release a resource allocated according to the message A.
 (Prakash, Fig. 7 [0134] Source AP may then transmit a handover cancel message to the neighbour APs which may then erase the UE context).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified handoff request process disclosed by Tamura and handoff request process disclosed by Prakash with a motivation to make this modification in order to increase the robustness of handover is to prepare multiple cells for handover (Prakash, [0006]).
Regarding claim 46, Tamura does not explicitly disclose receiving, by the second network device, a new message A from the first network device after the first network device determines to reconfigure the terminal.
Parakash discloses receiving, by the second network device, a new message A from the first network device after the first network device determines to reconfigure the terminal (Parakash, [0143] a handover request message is transmitted by the source node to a receiving neighbour AP with UE reports that the signal strength, The source AP receives a reconfiguration complete message from the UE).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified handoff request process disclosed by Tamura and handoff request process disclosed by Prakash with a motivation to make this modification in order to increase the robustness of handover is to prepare multiple cells for handover (Prakash, [0006]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41-42 and 44 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tamura et al. (US 2014/0126545 A1, hereinafter "Tamura").	 
Regarding claim 41, Tamura discloses a communications method, comprising:
receiving, by a second network device, a message A from a first network device, wherein the message A comprises indication information of a first cell belonging to the second network device and an indication indicating that the message A is for a conditional handover, in which a terminal determines a to-be-handed-over-to cell, from at least one candidate target cell, that meets one or more conditions (Tamura, [0012] a handover request sent to a target NE (i.e. second network device) either a conditional handover command for commanding to start handover to an adjacent cell when a predetermined condition is satisfied or a condition-free handover command);
sending, by the second network device, a response message for the message A to the first network device, wherein the response message comprises indication information of a second cell that is of the first cell and that the terminal is allowed to (Tamura, [0012] handover response message including the conditional handover command generated by the adjacent cell that connect to the wireless communication terminal and own cell); and
in response to that the terminal has accessed the second network device during the conditional handover, sending, by the second network device to the first network device, a message B requesting a sequence number status transfer message of the terminal from the first network device, and receiving by the second network device, the sequence number status transfer message from the first network device (Tamura, [0045] the source network entity SNE starts transferring the data addressed to the terminal to the target network entity TNE, notifying a sequence number used for starting transmission of the data addressed to the terminal, and notifying a sequence number used for receiving the data from the terminal).
Regarding claim 42, Tamura discloses wherein the message A is a handover request message (Tamura, [0012] handover response message including the conditional handover command generated by the adjacent cell that connect to the wireless communication terminal and own cell).
Regarding claim 44, Tamura discloses wherein the response message further comprises configuration information comprising a first temporary identifier or information corresponding to a first dedicated random access channel (RACH) preamble (Tamura, [0081] a conditional handover command (i.e. third configuration in first message) includes individual RACH timer for terminal 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415         

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415